                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KEVIN COLOSIMO,

                         Petitioner,
                                                                 CIVIL ACTION
        v.                                                       NO. 19-2071

 BERNADETTE MASON, et al.,

                         Respondents.


                                            ORDER

       AND NOW, this 23rd day of August 2019, upon consideration of Petitioner’s Petition for

a Writ of Habeas Corpus (Doc. No. 2), the Report and Recommendation of United States

Magistrate Judge Timothy R. Rice (Doc. No. 7), and that the Report and Recommendation has not

been objected to by the parties, it is ORDERED that:

   1. The Report and Recommendation (Doc. No. 7) is APPROVED and ADOPTED.

   2. The Petition for a Writ of Habeas Corpus (Doc. No. 2) is DENIED.

   3. A Certificate of Appealability SHALL NOT issue because, based on the analysis contained

       in the Magistrate Judge’s Report and Recommendation, as approved and adopted by this

       Court, a reasonable jurist could not conclude that the Court is incorrect in denying and

       dismissing the Habeas Petition. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.

       473 (2000).

   4. The Clerk of Court shall close this case for statistical purposes.

                                                     BY THE COURT:



                                                     / s/ J oel H. S l om sk y
                                                     JOEL H. SLOMSKY, J.
